Case: 19-10806     Document: 00515608357         Page: 1     Date Filed: 10/20/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 20, 2020
                                  No. 19-10806
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Benjamin R. Stewart,

                                                           Plaintiff—Appellant,

                                       versus

   NFN Pennie, Senior Warden, Neal Unit; Bobby Lumpkin,
   Director, Texas Department of Criminal Justice,
   Correctional Institutions Division; Bryan Collier,
   Texas Department of Criminal Justice Director; Texas Department of
   Criminal Justice; Gregg Abbott,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CV-423


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10806       Document: 00515608357         Page: 2    Date Filed: 10/20/2020




                                    No. 19-10806


          Benjamin R. Stewart, Texas prisoner # 1970445, appeals the dismissal
   without prejudice of his 42 U.S.C. § 1983 complaint pursuant to Federal Rule
   of Civil Procedure 41(b). We review that dismissal for abuse of discretion.
   McNeal v. Papasan, 842 F.2d 787, 789-90 (5th Cir. 1988). Additionally,
   Stewart has filed numerous motions, including a motion to appoint counsel,
   a motion to amend the case caption, a “motion to give the court authority”
   to address his claims of abuses in the prison and to conduct an investigation
   of prison conditions, two motions for a temporary restraining orders, a
   motion “to involve the FBI,” and a motion to suspend the ruling on the case
   to allow Stewart to obtain counsel upon his release and to allow filing of his
   “first addendum for damages.”
          On appeal, Stewart fails to address the district court’s application of
   Rule 41(b). This court reviews pro se briefs with the benefit of liberal
   construction, see Haines v. Kerner, 404 U.S. 519, 520 (1972), but even pro se
   litigants must brief their arguments in order to preserve them, see Yohey v.
   Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas Cty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because Stewart has
   abandoned any argument that the dismissal of his complaint was an abuse of
   discretion by failing to brief it, we affirm the judgment of the district court.
   See Yohey, 985 F.2d at 224-25; Brinkmann, 813 F.2d at 748. Furthermore,
   Stewart’s motion for appointment of counsel on appeal is denied because he
   has not shown that this case presents exceptional circumstances. See Naranjo
   v. Thompson, 809 F.3d 793, 799 (5th Cir. 2015). His remaining motions are
   denied as moot.
          AFFIRMED; MOTIONS DENIED.




                                          2